DETAILED ACTION
This office action is in response to the amendment received on October 20, 2021. Claims 15-19 have been newly added therefore claims 1-19 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 15 and 17-19 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (5415064).


[AltContent: textbox (Another interpretation of Clearance)][AltContent: textbox (Clearance)]

[AltContent: arrow][AltContent: textbox (Longitudinal passage axis)][AltContent: arrow][AltContent: textbox (Fastener rotation axis)][AltContent: oval][AltContent: connector][AltContent: ][AltContent: arrow][AltContent: textbox (Another interpretation of Clearance)][AltContent: ]
    PNG
    media_image1.png
    325
    444
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (Longitudinal arm axis)][AltContent: arrow][AltContent: textbox (Longitudinal passage axis)][AltContent: connector][AltContent: textbox (Angle)][AltContent: arrow][AltContent: arc][AltContent: connector]
    PNG
    media_image2.png
    406
    518
    media_image2.png
    Greyscale

In reference to claim 3, Chang discloses that the longitudinal passage axis is oriented substantially perpendicular to the inner face of the aperture which it penetrates (Figures 1 and 2).

In reference to claim 7, Chang discloses that the end of the threaded member which contacts a face of the nut or bolt head is flat (at 56, Figure 1). 

In reference to claim 15, Chang discloses that the at least one of the internal faces (i.e. rear face of 66, Figure 1) penetrated by the through passage is spaced from the nut or bolt head engaged by the spanner during use (Figure 6). 


[AltContent: textbox (Non-engaging face)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    325
    444
    media_image1.png
    Greyscale

In reference to claim 18, Chang discloses that each of the plurality of internal faces extends between a first end (left end of head 14, in Figure 4) defined by an intersection with an internal face (i.e. face 30) on a first side and a second end (right end of head 14, in Figure 4) defined by an intersection with an internal face (i.e. rear face of 66) on an opposite, second side (Figures 1, 4 and 6). 

In reference to claim 19, Chang discloses that the longitudinal passage axis halves the aperture (Figure 4). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Chang (5415064) in view of Colvin (4787275). 

In reference to claims 2 and 16, Chang discloses the claimed invention as previously mentioned above, and further discloses that the through passage (passage receiving element 42 therein, Figures 1 and 2) penetrates a substantially flat internal face (i.e. rear face of 66, Figure 1) and wherein the non-engaging face (at 30) of the aperture is opposite to the internal face penetrated by the through passage (Figures 1 and-6), but lacks, forming the non-engaging face of the aperture, such that it is concave. However, Colvin teaches that it is old and well known in the art at the time the invention was made to provide a wrench (10) with a concave non-engaging face (at 76) that is formed opposite to an internal face (formed as the right most internal face within 20) penetrated by a through passage (See passage reeving element 58 therein, Figure 3) of an aperture (within 20, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the non-engaging face, of Chang, with the known technique of providing a concave non-engaging face, as taught by Colvin, and the results would have been predictable. In this .

Claims 4-6 and 12-14 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Chang (5415064) in view of Buchanan (7418890).

In reference to claim 4, Chang discloses the claimed invention as previously mentioned above, but lacks, the aperture comprising an even number of internal faces and half of the internal faces are substantially flat and half of the internal faces are concave, each concave internal face being located in-between two flat internal faces. However, Buchanan teaches that it is old and well known in the art at the time the invention was made to provide a spanner head (2) having an aperture (aperture within 2) comprising an even number of internal faces (i.e. 12 faces) and half (i.e. 6) of the internal faces are substantially flat (at 26) and half of the internal faces are concave (at 27), each concave internal face being located in-between two flat internal faces (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the aperture, of Chang, with the known technique of providing the aperture, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having an aperture including flat surfaces which more effectively clamp and rotate various fasteners including damaged fasteners and which also includes concave portions that ensure the resilience of the head during normal operation. 


In reference to claim 6, Buchanan discloses a spanner for use with a six sided nut or bolt bead (31), wherein the aperture comprises three flat internal faces (at 26) and three concave internal faces (at 27) each concave internal face being located between the two flat internal faces (Figure 3). The examiner notes that Buchanan incudes additional structure (i.e. six flat faces and six concave faces), it must be noted that it discloses the invention as claimed. The fact that it discloses additional structure not claimed is irrelevant. 

In reference to claim 12, Buchanan also teaches that it is known to provide a spanner wrench with two arms in which the arms of the spanner comprises two additional spanner heads integral with and having the same features as the first spanner head (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the single head, of Chang, with the known technique of providing two additional spanner heads, as taught by Buchanan, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which can more effectively clamp and rotate various types of fasteners of different sizes. 


[AltContent: textbox (Two additional spanner heads)][AltContent: textbox (Additional arm)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Additional arm)][AltContent: textbox (First spanner head)][AltContent: arrow][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    421
    635
    media_image3.png
    Greyscale



In reference to claim 13, Buchanan discloses that the apertures in the three spanner heads are each of different sizes (Column 4, Lines 54-61).

In reference to claim 14, Buchanan discloses a set of spanners comprising at least two spanners (i.e. upper and lower right spanners 2 and upper and lower left spanners 2, see Figure 1), the apertures of the spanner heads being selected to provide a range of sizes suitable for use with common nut and bolt head sizes (Column 4, Lines 54-61).

Claims 8-11 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Chang (5415064) in view of Jones (GB2478955, cited by applicant).
 the aperture and the at least one arm being formed to lie in a common plane. However, Jones teaches that it is old and well known in the art at the time the invention was made to provide a spanner (10) having an aperture (22) and at least one arm (formed as the rear portion of 18) formed to lie in a common plane (formed as the plane extending along axis 14 as seen in figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chang, with the known technique of providing an aperture and at least one arm being formed to lie in a common plane, as taught by Jones, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device capable of engaging with fasteners during use in a close fit operations. 

In reference to claim 9, Jones discloses one arm (upper portion of 16) in which the arm of the spanner comprises a second spanner head (also formed form 16) integral with and having the same features as a first spanner head (18, Figure 2). 

In reference to claim 10, Jones discloses that the longitudinal passage axis (extending along the length of 32) of the second spanner head (16) is spaced apart from and parallel to the longitudinal passage axis (extending along the length of 44) of the first spanner head (18, see figure below). 
[AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Parallel axes)]
    PNG
    media_image4.png
    678
    556
    media_image4.png
    Greyscale

In reference to claim 11, Jones discloses that the apertures in the two spanner heads are of different sizes (see last sentence in abstract). 
Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The examiner also notes that Jones (GB2478955, cited by applicant) further teaches that the longitudinal passage axis can be centrally located on the face of the aperture (See Page 4, Lines 3-4). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Specifically, applicant further defined claim 1 to require a fastener axis, that the longitudinal passage axis lies at an angle to the longitudinal arm axis and that the longitudinal passage axis intersects the fastener axis.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723